Citation Nr: 1528863	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  05-03 185	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), and depression.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a fracture of the distal left fibula.

3.  Entitlement to a rating in excess of 20 percent for a fracture of the distal left fibula. 

4.  Entitlement to an effective date earlier than March 14, 2003 for the award of a 20 percent rating for a fracture of the distal left fibula.  

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for left toe fractures due to VA treatment at the North Chicago VA Medical Center (VAMC) in January 2007.

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Riley, Margaret


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, March 2009, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and Milwaukee, Wisconsin.  Jurisdiction over the claims file is currently held by the RO in Chicago.   


FINDING OF FACT

On June 12, 2015, the Board was notified by the Veteran's representative that the Veteran died in May 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010) (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010(b)).  


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


